SCHALL, Circuit Judge.

ORDER

The Secretary of Veterans Affairs moves to vacate the Court of Appeals for Veterans Claims’ decisions in Williams v. Pñncipi, 01-1822 (September 30, 2003), and remand the case for further proceedings consistent with this court’s decision in Conway v. Pñncipi, 353 F.3d 1369 (Fed. Cir.2004). Charles E. Williams opposes and moves to dismiss the Secretary’s appeal. The Secretary replies and opposes.*
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The Secretary’s motion to vacate and remand is granted.
(2) Williams’ motion to dismiss is denied.

 The Secretary’s unopposed motion for an extension of time to file his reply is granted.